             Case 1:21-cv-00280-RC Document 14 Filed 02/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


XIAOMI CORPORATION, et al.,

                       Plaintiffs,

        v.
                                                                    Case No. 1:21-cv-00280-RC
DEPARTMENT OF DEFENSE, et al.,

                       Defendants.




                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Xiaomi Corporation, Bin Lin, Peng Lin, and Stephen Sean English respectfully

move for a preliminary injunction against the enforcement or implementation of the Department

of Defense’s designation of Xiaomi Corporation as a Communist Chinese military company, and

the resulting restrictions on transactions in, and possession of, Xiaomi securities or derivatives of

those securities, pursuant to Executive Order 13959. The grounds for this motion are set forth in

the accompanying Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary

Injunction. A proposed order is attached.

DATED: February 17, 2021                      Respectfully submitted,

                                                 /s/ John E. Hall              .

                                              John E. Hall (D.C. Bar. No. 415364)
                                              Beth S. Brinkmann (D.C. Bar. No. 477771)
                                              Alexander A. Berengaut (D.C. Bar. No. 989222)
                                              Megan A. Crowley (D.C. Bar. No. 1049027)
                                              COVINGTON & BURLING LLP
                                              One CityCenter
                                              850 Tenth Street, NW
                                              Washington, DC 20001
                                              Telephone: +1 (202) 662-6000
                                              Facsimile: + 1 (202) 778-6000
Case 1:21-cv-00280-RC Document 14 Filed 02/17/21 Page 2 of 2




                           Email: jhall@cov.com
                           bbrinkmann@cov.com
                           aberengaut@cov.com
                           mcrowley@cov.com

                           S. Conrad Scott (pro hac vice pending)
                           COVINGTON & BURLING LLP
                           The New York Times Building
                           620 Eighth Avenue
                           New York, NY
                           Telephone: +1 (212) 841-1000
                           Facsimile: +1 (212) 841-1010
                           Email: cscott@cov.com

                           Attorneys for Plaintiffs




                              2
